UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6295


BENITO MIRANDA HERNANDEZ,

                Petitioner – Appellant,

          v.

COMMONWEALTH OF VIRGINIA, et al.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:13-cv-00128-AJT-JFA)


Submitted:   June 13, 2013                 Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benito Miranda Hernandez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Benito Miranda Hernandez appeals the district court’s

order denying his petition for a writ of error coram nobis.                                    We

have     reviewed       the        record    and        find       no    reversible     error.

Accordingly,      we        deny   leave     to       proceed      in    forma   pauperis     and

affirm     for        the     reasons       stated           by    the     district      court.

Hernandez v. Virginia, No. 1:13-cv-00128-AJT-JFA (E.D. Va. filed

Feb.   11;   entered         Feb.    12,     2013).          See       generally    Bereano    v.

United    States,           706    F.3d     568       (4th    Cir.       2013)     (identifying

parameters       of    coram       nobis     relief).             We    dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                       AFFIRMED




                                                  2